Exhibit 10.5
 
AGREEMENT FOR SALE AND PURCHASE OF PROPERTY


(Commercial Property)


SELLER:
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA



BUYER:
RETAIL OPPORTUNITY INVESTMENT CORP.



EXECUTION DATE:
MARCH 25, 2010



PROPERTY: 
3250 BUSKIRK AVENUE
PLEASANT HILL, CALIFORNIA

 
TABLE OF CONTENTS
 
ARTICLE
DESCRIPTION
PAGE

 
ARTICLE I
DEFINED TERMS 
 1

ARTICLE II
CONDITION
 

ARTICLE III
PURCHASE PRICE AND TERMS OF PAYMENT; CLOSING ADJUSTMENTS

ARTICLE IV
TITLE
 

ARTICLE V
ESCROW AND CLOSING
 

ARTICLE VI
ENVIRONMENTAL MATTERS
 

ARTICLE VII
WARRANTIES AND REPRESENTATIONS
 

ARTICLE VIII
ASSIGNMENT
 

ARTICLE IX
BROKERAGE
 

ARTICLE X
DEFAULT
 

ARTICLE XI
NO JOINT VENTURE
 

ARTICLE XII
MISCELLANEOUS
 

ARTICLE XIII
ESCROW TERMS
 

ARTICLE XIV
RECEIVER
 

ARTICLE XV
LITIGATION
 



EXHIBITS


A 
LEGAL DESCRIPTION

B 
TENANT ESTOPPEL CERTIFICATE

C 
TERMINATION AGREEMENT

D 
DEED

E 
AFFIDAVIT

F 
BILL OF SALE

G 
ASSIGNMENT AND ASSUMPTION AGREEMENT

H 
NOTICE TO TENANT

I 
NOTICE TO SERVICE CONTRACTOR

J 
8-K AND AUDIT REQUIREMENTS

 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT FOR SALE AND PURCHASE OF PROPERTY
 
(1)  
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
("Seller"), whose address is c/o Jones Lang LaSalle Americas, Inc., One Front
Street, Suite 1200, San Francisco, California 94111, and



(2)  
RETAIL OPPORTUNITY INVESTMENT CORP., a Delaware corporation ("Buyer"), whose
address is 3 Manhattanville Road, 2nd Floor, Purchase, New York 10577, and whose
Taxpayer Identification Number is __________________,



hereby agree on this ___ day of March, 2010 (the "Execution Date") that Seller
shall sell to Buyer and Buyer shall purchase from Seller, upon the following
terms and conditions and for the price herein set forth, the Property, as such
term is defined in Article I of this Agreement.


ARTICLE I
 
DEFINED TERMS
 
1.1 Definitions.  As used herein, the following terms shall have the following
meanings:
 
(a) "Agreement" shall mean this Agreement for Sale and Purchase of Property
executed by both Seller and Buyer.
 
(b) "Business Day" shall mean any day on which business is conducted by national
banking institutions in the County.
 
(c) "Closing" shall mean the execution and delivery of the Deed, the Bill of
Sale and the other instruments to be executed by Seller conveying the Property
to Buyer and the payment by Buyer to Seller of the Purchase Price.
 
(d) "Closing Date" shall mean 2:00 P.M. Eastern time on the date seven (7)
Business Days after the Feasibility Date, subject to extension as provided in
Section 5.2 below.
 
(e) "County" shall mean the County of Contra Costa located in the State.
 
(f) "Court" shall mean the Superior Court of California, County of Contra Costa.
 
(g) "Deed" shall mean the deed conveying fee title to the Real Property to
Buyer, duly executed by Seller and acknowledged and in proper form for
recordation.
 
(h) "Deposit" shall mean the amount from time to time held by the Title Company
as Buyer's earnest money deposit.  The Deposit shall initially be a sum of Two
Hundred Fifty Thousand and No/100 U.S. Dollars ($250,000.00, the "Initial
Deposit").  On or before one (1) Business Day after the Feasibility Date, the
Deposit shall be increased by an "Additional Deposit" of Two Hundred Fifty
Thousand and No/100 U.S. Dollars ($250,000.00), making the total Deposit Five
Hundred Thousand and No/100 U.S. Dollars ($500,000.00).  The Deposit shall be
increased to the extent that interest accrues thereon.
 
(i) "Disclosed Brokers" shall mean CB Richard Ellis, Inc., 101 California
Street, 44th Floor, San Francisco, California 94111, Contact Person: Donald
LeBuhn, Telephone Number 415-772-0248, Facsimile Number 415-772-0459, E-mail
Address donald.lebuhn@cbre.com.
 
 
 

--------------------------------------------------------------------------------

 
(j)  "Due Diligence Reports" shall mean all reports, documents, studies,
analyses, and other written information in Seller's possession or control to be
delivered by Seller to Buyer and all reports, documents, studies, analyses, and
other written information obtained by Buyer with respect to the Property,
including results of physical inspections, engineering studies, engineering
drawings and specifications, surveys, Hazardous Materials Reports, soil tests,
site plans, feasibility studies, market studies, architectural plans,
specifications and drawings, title reports, permits, approvals and
authorizations (whether obtained from governmental authorities or third
parties).
 
(k) "Execution Date" shall mean the date set forth in the first paragraph of
this Agreement, which date shall be the date Buyer and Seller have both executed
this Agreement and Buyer or Buyer's attorney receives a copy of the fully
executed signature page of this Agreement by facsimile or email.
 
(l) "Feasibility Date" shall mean 5:00 p.m. Eastern time on the date fourteen
(14) days after the Execution Date.
 
(m) "General Intangibles" shall mean any and all warranties, telephone exchange
numbers, architectural or engineering plans and specifications, and development
rights that relate to the Real Property or the Personal Property.
 
(n) "Hazardous Materials" shall mean any toxic, radioactive, caustic or
otherwise hazardous substance, including petroleum, its derivatives, by-products
and other hydrocarbons, or any substance having any constituent elements
displaying any of the foregoing characteristics.  The term "Hazardous Materials"
includes, without limitation, any substance regulated under any and all federal,
state and local statutes, laws (including case law), regulations, ordinances,
rules, judgments, orders, decrees, codes, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions, whether now or hereafter in effect, relating to human health, the
environment or to emissions, discharges or releases of pollutants, contaminants,
toxic substances, hazardous substances or wastes into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
materials or wastes or the clean-up or other remediation thereof.
 
(o) "Hazardous Materials Reports" shall mean any and all studies, reports,
analyses, information, or other written records regarding the presence of
Hazardous Materials at, on, in, under or relating to the Land.
 
(p) "Intangible Property" shall mean, to the extent the same is transferable by
Seller, Seller's interest in the Leases, the Service Contracts, the Permits, the
General Intangibles and any and all rights to the name of the improvements upon
the Real Property.
 
(q) "Land" shall mean that certain parcel of real property located in the County
and State, as more particularly described on the attached Exhibit A.
 
(r) "Leases" shall mean any and all leases, tenancies, licenses and other rights
of occupancy or use of or for any portion of the Real Property or the Personal
Property (including all amendments and renewals thereof).
 
(s) "Lender" shall mean GCCFC 2006-GG7 Buskirk Avenue Limited Partnership, a
Delaware limited partnership.
 
(t) "Loan" shall mean that certain loan encumbering the Property in the original
principal amount of $17,500,000 currently held by Lender.
 
 
2

--------------------------------------------------------------------------------

 
(u) "Owner" shall mean SPI P Hill Associates, L.P., a California limited
partnership.
 
(v) "Permits" shall mean any and all licenses, permits, authorizations,
certificates of occupancy and other approvals that are in effect for the current
use and operation of the Property.
 
(w) "Personal Property" shall mean all tangible personal property and fixtures
owned by Seller and located on or attached to the Real Property.  "Personal
Property" does not include property owned by others such as Tenants under Leases
or parties to Service Contracts.
 
(x) "Property" shall mean collectively the Real Property, the Personal Property
and the Intangible Property.
 
(y) "Prorations Date" shall mean the day prior to the Closing Date.
 
(z) "Purchase Price" shall mean Thirteen Million Six Hundred Fifty Thousand and
No/100 U.S. Dollars ($13,650,000.00).
 
(aa) "Real Property" shall mean the Land together with Seller's interest in the
buildings and other improvements and fixtures located thereon, together with all
rights of ways, ingress and egress, easements, rights, privileges, hereditaments
and appurtenances thereto or in any way appertaining thereto.
 
(bb) "Receiver" shall mean Todd Robinette individually.
 
(cc) "Receivership Order" shall mean the Order Appointing Receiver entered by
the Court on July 2, 2009.
 
(dd) "Service Contracts" shall mean any and all service, maintenance, supply,
operating, or employment contracts or other agreements, however termed, written
or oral, affecting the use, ownership, maintenance, or operation of all or any
part of the Property (but specifically excluding any Leases and any management
agreements).
 
(ee) "State" shall mean the State of California.
 
(ff) "Tenants" shall mean those persons or entities holding rights of tenants
under Leases.
 
(gg) "Title Commitment" shall mean the commitment for issuance of an owner's
title insurance policy issued by the Title Company in favor of Buyer in the full
amount of the Purchase Price.
 
(hh) "Title Company" shall mean First American Title Insurance Company at its
office located at 100 NE Loop 410, Suite 250, San Antonio, Texas 78216, Contact
Person - Carol Perry, Vice President/Manager, National Commercial
Services,  Telephone Number 210-321-0707, Facsimile Number 866-739-2652,  Email
Address  caperry@firstam.com.
 
1.2 Other Defined Terms.  Other capitalized terms contained in this Agreement
shall have the meanings assigned to them herein.
 
ARTICLE II
 
CONDITION
 
2.1 Information Regarding Property.  Seller has provided and may in the future
provide to Buyer documents and information pertaining to the Property.  All of
such information is provided simply as an
 
 
3

--------------------------------------------------------------------------------

 
accommodation to Buyer, and Seller makes no representations as to their accuracy
or completeness.  Buyer understands that some of the foregoing documents were
provided by others to Seller and were not prepared by or verified by Seller.  In
no event shall Seller be obligated to deliver or make available to Buyer any of
Seller's internal memoranda, attorney-client privileged materials or appraisals
of the Property, if any.
 
Seller agrees to use commercially reasonable efforts to obtain tenant estoppel
certificates ("Estoppels") from all of the Tenants no later than the Feasibility
Date. Seller agrees to deliver the form of the tenant estoppel certificate
attached hereto as Exhibit B to the Tenants and request that each Tenant execute
and return an Estoppel no later than the Feasibility Date. Buyer hereby
acknowledges its understanding and acceptance of the fact that one or more of
the Tenants may insist upon using its own form of Estoppel, including any form
of estoppel attached to its Lease, which may or may not include the same
categories of information set forth in Exhibit B. In addition, Seller shall have
no responsibility for negotiating with the Tenants any revisions to the Exhibit
B tenant estoppel certificate form or the form provided by any such Tenants. If,
despite Seller’s commercially reasonable efforts, Seller is unsuccessful in
obtaining any one or more Estoppels no later than the Feasibility Date: (i)
Seller shall have no liability for such failure; (ii) Seller shall not be
responsible for providing certificates in lieu of such Estoppels; and (iii)
Buyer's sole recourse shall be to terminate this Agreement on or before the
Feasibility Date in accordance with Section 2.2(b) below. If, notwithstanding
Seller's failure to obtain Estoppels from all of the Tenants no later than the
Feasibility Date, Buyer does not terminate the Agreement in accordance with the
provisions of Section 2.2 of this Agreement, Buyer shall have no recourse for
such failure of Seller and Buyer shall be obligated to proceed with the Closing,
subject to the other provisions hereof.
 
2.2 Buyer's Inspection Rights.  Buyer's obligations hereunder are expressly
subject to Buyer's approval of the Property in all respects, including economic
feasibility, financing, zoning, the local government comprehensive plan,
redevelopment potential, structural components of any improvements, governmental
restrictions and requirements, availability of utilities, concurrency issues,
physical condition, subsoil conditions, environmental matters, and such other
matters as may be of concern to Buyer, and Buyer shall have until the
Feasibility Date in which to make such determination.  If Buyer determines that
it does not approve the Properly and decides therefore not to proceed with the
purchase of the Property, Buyer shall, on or before the Feasibility Date, give
written notice of termination of this Agreement to Seller (the "Termination
Notice").  Upon any such termination, Buyer shall deliver to Seller originals or
copies of all Due Diligence Reports.  Upon Seller's receipt of originals or
copies of the Due Diligence Reports, (i) Seller and Buyer shall execute an
acknowledgment of the foregoing termination in form attached hereto as Exhibit
C; (ii) the Title Company shall release the Deposit to Buyer; and (iii) neither
party shall have any further rights or obligations hereunder, except, however,
that Buyer and Seller shall remain obligated with respect to the indemnities and
obligations herein which specifically survive termination.  If Buyer shall fail
to give the Termination Notice to Seller prior to or on the Feasibility Date,
(x) this Agreement shall remain in full force and effect, (y) Buyer shall be
obligated to deliver the Additional Deposit to the Title Company on or before
one (1) Business Day after the Feasibility Date, and (z) the Deposit shall be
non-refundable to Buyer under any circumstances other than (a) the failure of
this transaction to close due to the default of Seller or (b) Buyer's
termination of this Agreement as provided in Section 12.2 hereof or (c) Seller's
inability to obtain the Approval as required by Section 5.2 hereof.  Failure of
Buyer to deliver the Additional Deposit as provided herein shall be a default by
Buyer under this Agreement, terminating this Agreement and entitling Seller to
exercise its remedies hereunder for Buyer's default.
 
2.3 Access.  Until the Feasibility Date and thereafter if this Agreement is not
terminated, Buyer and Buyer's agents and contractors shall be entitled to enter
upon the Property at all reasonable times established by Seller provided that
Buyer acknowledges that entry to any unit occupied by a Tenant will require at
least 48 hours prior written and telephonic notice to such Tenant, but only for
the purpose of conducting tests and making site inspections and
investigations.  In doing so, however, Buyer agrees not
 
 
4

--------------------------------------------------------------------------------

 
to cause any damage or make any physical changes to the Property, that all
testing shall be subject to the terms and limitations of Tenants under the
Leases and agrees not to interfere with the rights of Tenants or others who may
have a legal right to use or occupy the Property.  Seller or its representative
shall have the right to be present to observe any testing or other inspection
performed on the Property.  Under no circumstances shall the right of entry
granted herein be interpreted as delivery of possession of the Property prior to
Closing.  Buyer and Buyer's agents and contractors shall maintain at all times
during their entry upon the Property, comprehensive general liability insurance
with limits of not less than One Million Dollars combined single limit, bodily
injury, death and property damage insurance per occurrence.  If requested by
Seller, Buyer or Buyer's agents or contractors shall deliver a certificate
issued by the insurance carrier of each such policy to Seller prior to entry
upon the Property.
 
2.4 Indemnification.  Buyer shall protect, defend, indemnify, save and hold
harmless Seller, Receiver,  Jones Lang LaSalle Americas, Inc. ("JLL") and Owner
against any and all claims, demands, fines, suits, actions, proceedings, orders,
decrees, judgments, damage or liability (including attorneys' fees incurred by
any of them with respect thereto) of any kind or nature, by or in favor of
anyone whomsoever, resulting from, arising from, or occasioned in whole or in
part by any act or omission by Buyer, its agents, contractors, employees,
representatives or invitees in, upon, or at the Property, or from (i) Buyer's
inspection, access, acquisition, ownership or use of the Property, or from the
conduct of Buyer thereon or from any activity, work or things done, permitted or
suffered by Buyer or its agents, contractors, employees, representatives or
invitees (collectively "Buyer Parties") on or about the Property, including any
work done in violation of rights of Tenants under the Leases, and/or (ii) any
breach or default in the performance of any obligation or covenant on Buyer's
part to be performed under the terms of this Agreement, or arising from any
negligence or willful misconduct of Buyer or any Buyer Party; and from and
against all costs, attorneys’ fees, environmental consultants’ fees, expenses
and liabilities incurred in the defense of any such claim or any action or
proceeding brought thereon.  If any claim, action or proceeding is threatened or
commenced against Seller, Receiver, JLL or Owner which is or may be covered by
the foregoing indemnity, Buyer, upon notice from Seller, Receiver, JLL or Owner,
shall defend the same at Buyer’s expense utilizing counsel reasonably acceptable
to the indemnified party. The provisions of this Section shall survive the
Closing or termination of this Agreement.
 
2.5 Buyer's Obligations with Respect to Inspections.  If Buyer or its agents,
employees or contractors take any sample from the Property in connection with
any testing, Buyer shall, upon the request of Seller, provide to Seller a
portion of such sample being tested to allow Seller, if it so chooses, to
perform its own testing.  Buyer shall restore the Property to its condition
immediately prior to the testing promptly after Buyer's independent factual,
physical and legal examinations and inquiries of the Property, but in no event
later than ten (10) days after the damage occurs.  Without limiting Seller's
remedies for any such damage, Buyer's obligation to restore shall be secured by
Seller's right to setoff against the Deposit.  Buyer shall promptly pay for all
inspections upon the rendering of statements therefore.  Buyer shall not suffer
or permit the filing of any liens against the Property, and if any such liens
are filed, Buyer shall promptly cause them to be released or otherwise
eliminated from being a lien upon the Property.  In the event the transaction
contemplated by this Agreement is not closed for any reason whatsoever, Buyer
shall (a) deliver all of the Due Diligence Reports to Seller at no cost to
Seller; and (b) remain obligated with respect to the indemnities and other
obligations contained in this Agreement.  The provisions of this Section shall
survive the Closing or termination of this Agreement.
 
2.6 Condition of the Property.  If this Agreement is not terminated pursuant to
Section 2.2 above, Buyer shall be deemed to have acknowledged that Seller has
provided Buyer sufficient opportunity to make such independent factual, physical
and legal examinations and inquiries as Buyer deems necessary and desirable with
respect to the Property and the transaction contemplated by this Agreement and
that Buyer has approved the Property in all respects.  The following provisions
shall thereupon be applicable and shall survive the Closing of this Agreement:
 
 
5

--------------------------------------------------------------------------------

 
(a) Buyer does hereby acknowledge, represent, warrant and agree to and with
Seller that, except as otherwise expressly provided in this Agreement: (i) Buyer
is expressly purchasing the Property in its existing condition "AS IS, WHERE IS,
AND WITH ALL FAULTS" with respect to all facts, circumstances, conditions and
defects; (ii) Seller has no obligation to inspect for, repair or correct any
such facts, circumstances, conditions or defects or to compensate Buyer for
same; (iii) Seller has specifically bargained for the assumption by Buyer of all
responsibility to inspect and investigate the Property and of all risk of
adverse conditions and has structured the Purchase Price and other terms of this
Agreement in consideration thereof; (iv) Buyer has undertaken all such
inspections and investigations of the Property as Buyer deems necessary or
appropriate under the circumstances as to the condition of the Property and the
suitability of the Property for Buyer's intended use, and based upon same, Buyer
is and will be relying strictly and solely upon such inspections and
examinations and the advice and counsel of its own consultants, agents, legal
counsel and officers and Buyer is and will be fully satisfied that the Purchase
Price is fair and adequate consideration for the Property; (v) Seller is not
making and has not made any warranty or representation with respect to any
materials or other data provided by Seller to Buyer (whether prepared by or for
the Seller or others) or the education, skills, competence or diligence of the
preparers thereof or the physical condition or any other aspect of all or any
part of the Property as an inducement to Buyer to enter into this Agreement and
thereafter to purchase the Property or for any other purpose; and (vi) by reason
of all the foregoing, Buyer assumes the full risk of any loss or damage
occasioned by any fact, circumstance, condition or defect pertaining to the
Property.  Without limiting the generality of any of the foregoing, Buyer
specifically acknowledges that Seller does not represent or in any way warrant
the accuracy of any marketing information or pamphlets listing or describing the
Property or the information, if any, provided by Seller to Buyer; and
 
(b) SELLER HEREBY DISCLAIMS ALL AND BUYER WAIVES ANY RIGHT TO ASSERT ANY
WARRANTIES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING WARRANTIES OF
HABITABILITY AND FITNESS FOR PARTICULAR PURPOSES), WHETHER EXPRESSED OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO WARRANTIES WITH RESPECT TO THE PROPERTY, TAX
LIABILITIES, ZONING, LAND VALUE, AVAILABILITY OF ACCESS OR UTILITIES, INGRESS OR
EGRESS, GOVERNMENTAL APPROVALS, OR THE SOIL CONDITIONS OF THE LAND.  BUYER
FURTHER ACKNOWLEDGES THAT BUYER IS BUYING THE PROPERTY "AS IS" AND IN ITS
PRESENT CONDITION AND THAT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, BUYER IS NOT RELYING UPON ANY REPRESENTATION OF ANY KIND OR NATURE
MADE BY SELLER, OR ANY OF ITS EMPLOYEES OR AGENTS OR SELLER WITH RESPECT TO THE
LAND OR PROPERTY, AND THAT, IN FACT, NO SUCH REPRESENTATIONS WERE MADE EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT; and
 
(c) FURTHER AND WITHOUT IN ANY WAY LIMITING ANY OTHER PROVISION OF THIS
AGREEMENT, SELLER MAKES NO WARRANTY WITH RESPECT TO THE PRESENCE ON OR BENEATH
THE LAND OR ANY BUILDINGS THEREON (OR ANY PARCEL IN PROXIMITY THERETO) OF
HAZARDOUS MATERIALS.  BY ACCEPTANCE OF THIS AGREEMENT AND THE DEED, BUYER
ACKNOWLEDGES THAT BUYER'S OPPORTUNITY FOR INSPECTION AND INVESTIGATION OF SUCH
LAND (AND OTHER PARCELS IN PROXIMITY THERETO) HAS BEEN ADEQUATE TO ENABLE BUYER
TO MAKE BUYER'S OWN DETERMINATION WITH RESPECT TO THE PRESENCE ON OR BENEATH THE
LAND (AND OTHER PARCELS IN PROXIMITY THERETO) OF SUCH HAZARDOUS
MATERIALS.  FURTHERMORE, BUYER'S CLOSING HEREUNDER SHALL BE DEEMED TO CONSTITUTE
AN EXPRESS WAIVER OF BUYER'S AND ITS SUCCESSORS' AND ASSIGNS' RIGHTS TO SUE ANY
OF THE SELLER AND OF BUYER'S RIGHT TO CAUSE ANY OF SELLER TO BE JOINED IN AN
ACTION BROUGHT UNDER ANY FEDERAL, STATE OR LOCAL LAW, RULE, ACT, OR REGULATION
NOW EXISTING OR HEREAFTER ENACTED OR AMENDED WHICH PROHIBITS OR REGULATES THE
USE, HANDLING, STORAGE, TRANSPORTATION OR DISPOSAL OF
 
 
6

--------------------------------------------------------------------------------

 
HAZARDOUS MATERIALS OR WHICH REQUIRES REMOVAL OR REMEDIAL ACTION WITH RESPECT TO
SUCH HAZARDOUS MATERIALS, SPECIFICALLY INCLUDING BUT NOT LIMITED TO FEDERAL
"CERCLA", "RCRA", AND "SARA" ACTS.
 
(d) Buyer acknowledges and agrees that as of the Closing Date Buyer is acquiring
the Property in its "AS IS" condition, WITH ALL FAULTS, IF ANY, AND WITHOUT ANY
WARRANTY, EXPRESS OR IMPLIED.  Other than as expressly set forth herein, none of
Seller or Owner or any agents, representatives, or employees of Seller or Owner
have made any representations or warranties, direct or indirect, oral or
written, express or implied, to Buyer or any agents, representatives, or
employees of Buyer with respect to the Property, including, without limitation,
(a) the physical condition of the Property (including the presence or absence of
Hazardous Materials), zoning, set-back and other ordinances, codes, regulations,
rules, requirements and orders affecting occupancy or operation of the Property,
plans, specifications, any affordable housing restrictions or requirements,
costs or other estimates, projections, including income and expense projections
concerning the same, and (b) the Property’s compliance with any environmental
laws, including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. Section 300f et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801 et seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.), the California Hazardous Waste
Control Law (California Health and Safety Code Sections 25100-25600), the
Porter-Cologne Water Quality Control Act (California Health and Safety Code
Section 13000 et seq.), and the Safe Drinking Water and Toxic Enforcement Act
(California Health and Safety Code Section 25249.5 et seq.). Buyer specifically
waives and releases Seller, Lender, Owner and their respective successors,
assigns, representatives, servants, employees, agents, adjustors, accountants,
parents, subsidiaries, divisions, affiliates, reinsurers, directors, officers,
officials, servicers and attorneys from (1) all warranties, express, implied,
statutory or otherwise (including warranties of merchantability and warranties
of fitness for use or acceptability for the purpose intended by Buyer) with
respect to the Property or its condition or the prospects, operations or results
of operations of the Property except with respect to the express representations
and warranties contained in the Deed transferring legal title to Buyer, and (2)
all claims, rights, remedies, recourse or other basis for recovery, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including, without limitation,
attorneys’ fees and costs), whether direct or indirect, known or unknown,
foreseen or that Buyer would otherwise have against Sell, Lender or any of the
foregoing.
 
In connection with this Section 2.6, Buyer expressly waives the benefits of
Section 1542 of the California Civil Code, which provides as follows:
 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
 
Initials of Buyer: _____
 
2.7 Maintenance of Property.  Except as Buyer may otherwise consent in writing,
until the Closing Date, unless this Agreement is sooner terminated, Seller
shall: (i) subject to the terms of Section 12.1 hereof and any maintenance
obligations of Tenants under Leases, maintain the Property in its present
condition and repair, ordinary wear and tear excepted; (ii) maintain the
existing insurance policies for the Property (and any replacement thereof) in
full force and effect; (iii) not sell, transfer, encumber, mortgage or place any
lien upon the Property or in any way create or consent to the creation of any
title condition
 
 
7

--------------------------------------------------------------------------------

 
affecting the Property; and (iv) not enter into any new Service Contracts
relating to the Property unless they are cancelable upon thirty (30) days or
less notice.
 
ARTICLE III
 
PURCHASE PRICE AND TERMS OF PAYMENT; CLOSING ADJUSTMENTS
 
3.1 Purchase Price.  The total Purchase Price shall be the Purchase Price set
forth in Section 1.1 of this Agreement.
 
3.2 Payment of Purchase Price.  The Purchase Price shall be paid as follows:
 
(a) Credit for Deposit.  Within two (2) Business Days following the execution of
this Agreement, Buyer shall deliver in escrow the Initial Deposit by cashier’s
check or by wire transfer to the Title Company.  Provided this Agreement is not
terminated in accordance with Section 2.2 hereof, Buyer shall deliver in escrow
the Additional Deposit by wire transfer to the Title Company on or before one
(1) Business Day after the Feasibility Date.  The Initial Deposit and the
Additional Deposit once deposited is consideration for the rights granted to
Buyer to purchase the Property and shall be non-refundable except as otherwise
provided herein.  Provided that Buyer has supplied Buyer's Taxpayer
Identification Number on page one hereof and Buyer executes all necessary
regulatory forms, the Deposit shall be held in an interest bearing account with
a financial institution approved by Buyer.  Any interest accrued thereon shall
become a part of the Deposit to be applied or disposed of in the same manner as
the Deposit.  At the Closing Buyer shall receive a credit against the Purchase
Price in the amount of the Deposit and the Deposit (less any accrued interest
thereon) shall be delivered to Seller (and any accrued interest thereon shall be
delivered upon Closing to Buyer by a separate check from the Title Company).
 
(b) Loan.  Buyer acknowledges and agrees that the Property is subject to the
Loan currently held by Lender.  Lender has agreed to satisfy the Loan documents
of record upon Closing and Lender's receipt of the Purchase Price under this
Agreement, which in no event shall be less than as shown herein without Lender's
consent, minus all closing costs deducted from the Purchase Price, but only to
the extent shown in this Agreement to be costs of Seller.  Buyer acknowledges
and agrees that this Agreement may not be amended, assigned or modified in any
manner or terminated by Seller except with the prior written consent of Lender
except, however, Buyer shall have the right to assign this Agreement without
Lender’s consent to an entity owned and controlled by Buyer in accordance with
the terms of Article VIII of this Agreement.  Lender joins in this Agreement
solely for purposes of evidencing its agreement to this Section and Section 5.2
hereof.
 
(c) Payment at Closing.  The balance of the Purchase Price, subject to the
prorations and adjustments set forth in this Agreement, shall be paid (i) by
Buyer to Seller by wire transfer to Title Company's account at the time of
Closing, and (ii) by the Title Company to Lender by wire transfer to Lender's
account immediately upon Closing.  Wired funds must be received in the Title
Company’s account prior to 2:00 p.m. Eastern time on the Closing Date in order
for Lender to receive the benefit of such funds.  Accordingly, if funds are
received after 2:00 p.m. Eastern time on any day, they shall not be deemed
received until the following Business Day.  If the Title Company does not
receive the funds on the first Business Day after the Closing Date and Seller
elects not to exercise any of its default remedies, the Purchase Price shall be
deemed to increase the Purchase Price at the rate of fifteen percent (15%) per
annum from the Closing Date until the funds are deemed to have been received.
 
3.3 Closing Adjustments and Prorations.  Except as otherwise provided in this
Section, all adjustments and prorations to the Purchase Price payable at Closing
shall be computed as of the end of the Prorations Date.  Such adjustments and
prorations shall include the following:
 
 
8

--------------------------------------------------------------------------------

 
(a) Revenues and Expenses.  Seller shall be entitled to receive all revenues and
shall be charged with all expenses relating to the ownership and operation of
the Property through the Prorations Date.  All revenues and expenses for the
month of Closing shall be prorated as of the Prorations Date. With respect to
any delinquent rents or other revenue for periods prior to the month of Closing,
Buyer shall entitled, but not required, to collect the same after the Closing
and any such monies collected from Tenants or other parties shall be the sole
property of Buyer.
 
(b) Lease Prepayments and Security Deposits; Lease Obligations.  Buyer
acknowledges that Seller has no security deposits in its possession with respect
to the Tenants and that there will be no credit for same at Closing.  Buyer
shall receive credits against the Purchase Price at Closing for any unforfeited
prepaid rents paid to Seller by the Tenants.
 
Seller agrees that during the period after the Execution Date and until the
Closing Date Buyer shall have the right to approve all new Leases and Lease
expansions, renewals, modifications and terminations (collectively, “Lease
Documents”).  Buyer shall provide its approval (or disapproval and the reasons
therefor) in writing to Seller within two (2) Business Days after Seller
notifies Buyer in writing of Seller's desire to enter into any new Leases and
Lease Documents.  In the event Buyer does not notify Seller of its approval or
disapproval during such two (2) Business Day period, Buyer shall be deemed to
have approved the new Lease or Lease Document.
 
Buyer and Seller agree that if Seller executes any new Leases or Lease Documents
approved by Buyer with respect to the Property during the period after the
Execution Date and prior to Closing and the terms of such new Leases or Lease
Documents (or related brokerage contracts) obligate Seller as landlord to pay
leasing commissions, construct tenant improvements, pay tenant improvement
allowances and/or pay other costs ("Lease Obligations"), Buyer shall pay to
Seller at Closing the amount of all such Lease Obligations incurred by Seller
and actually paid as of the Closing Date and shall be responsible as of Closing
for the obligation to pay and assume all such Lease Obligations not yet paid or
completed by Seller as of the Closing Date.  In addition, Buyer shall be
responsible as of Closing for all Lease Obligations of Seller as landlord under
any Leases (and related brokerage contracts) executed prior to the Execution
Date with respect to Lease Obligations not due as of the Closing Date; e.g.
lease commissions for future extensions contemplated by a Lease.  The provisions
of this paragraph shall survive Closing.
 
Without limiting the foregoing provisions, Buyer agrees that prior to the
Execution Date Buyer approved an amendment to the Lease with Bassett to reduce
its NNN rent to $15.00 per square foot for up to one (1) year and to remove the
co-tenancy clause, all substantially in the form of lease amendment provided by
Seller to Buyer.  Buyer agrees that the Purchase Price was structured with
knowledge of the proposed Lease amendment with Bassett.
 
(c) Taxes and Assessments; Pending and Certified Liens.  Taxes and assessments
for the year of Closing shall be prorated as of the Prorations Date upon the
amount of such taxes for the year of Closing if the amount of such taxes is
known at the time of Closing; if such amount cannot be then ascertained,
proration shall be based upon the amount of the taxes, with the maximum discount
allowed by law, if any, for the preceding year.  City or other public liens, if
any, certified or for which the work has been substantially completed on the
date of Closing shall be paid by Seller and any other such liens shall be
assumed by Buyer.  Other assessments not included on the regular property tax
bills, license fees for transferred licenses, and state or municipal fees and
taxes for the Property for the applicable fiscal period during which Closing
takes place shall be adjusted as of the Prorations Date on the basis of the most
recent ascertainable assessments and rates.  All prorations set forth in this
Section shall be final and shall not be subject to re-proration.
 
(d) Utility Charges.  Electric, water, sewer, gas, fuel, waste collection and
removal and other utility and operating expenses relating to the Property shall
be prorated as of the Prorations Date.  It shall
 
 
9

--------------------------------------------------------------------------------

 
be assumed that the utility charges were incurred uniformly during the billing
period in which the Closing occurs.  If bills for the applicable period are
unavailable, the amounts of such charges will be estimated based upon the latest
known bills.  Notwithstanding the foregoing, to the extent possible, Seller and
Buyer shall request the utility companies to read the meters as of the
Prorations Date, and Seller shall be responsible for all charges incurred
through the Prorations Date and Buyer shall be responsible for all charges from
and after the Prorations Date.  All prepaid deposits for utilities shall be
refunded to Seller at the time of Closing by the utility companies, and it shall
be Buyer's responsibility to make any utility deposits required for service.
 
(e) Reproration and Post-Closing Adjustments.  In the event that any adjustments
or prorations cannot be apportioned or adjusted at Closing by reason of the fact
that final or liquidated amounts have not been ascertained, or are not available
as of such date, the parties hereto agree to apportion or adjust such items on
the basis of their best estimates of the amounts at Closing.  In the event of
any omission or mathematical error on the closing statement, or if the
prorations, apportionments and computations shall prove to be incorrect for any
reason, the same shall be promptly adjusted when determined and the appropriate
party paid any monies owed; provided that any such adjustment must occur prior
to Seller being dismissed by the Court and is limited to the extent of funds
Seller then possesses as receiver for the Property.  The provisions of this
Section shall survive Closing.
 
3.4 Costs and Expenses.  Seller shall pay all transfer taxes.  Buyer shall pay
all escrow fees, all costs of recording, title search, examination and
out-of-pocket fees of the Title Company, the title insurance premium for a CLTA
owner's title insurance policy to be issued to Buyer by the Title Company, the
costs of any extended coverage and endorsements to the owner's title insurance
policy requested or required by Buyer, and the cost of any survey obtained by
Buyer.  Attorneys' fees, consulting fees, and other due diligence expenses shall
be borne by the party incurring such expense.  The provisions of this Section
shall survive the Closing.
 
ARTICLE IV
 
TITLE
 
4.1 Evidence of and Encumbrances upon Title.  Seller has ordered the Title
Commitment and upon receipt thereof shall promptly deliver or cause to be
delivered the Title Commitment, together with copies of all exceptions reflected
therein, to Buyer. The Title Commitment shall be the basis upon which Buyer
reviews the status of title to the Land.  Buyer may file written objections to
exceptions contained in the Title Commitment on or before the Feasibility Date;
provided, however, the following shall be deemed "Acceptable Encumbrances" and
Buyer shall not have the right to object to Acceptable Encumbrances:
 
(a) Real property taxes and assessments for the year in which the sale and
purchase shall be closed, which shall be prorated as provided for herein;
 
(b) Zoning and other regulatory laws and ordinances affecting the Property; and
 
(c) Any matters that are approved in writing by Buyer or deemed approved by
Buyer in accordance with this Agreement.
 
If Buyer timely files a written objection to any such item other than an
Acceptable Encumbrance, then Seller shall have the right but not the obligation
to use reasonable diligence to remove, discharge or correct such liens,
encumbrances or objections and shall have a period of thirty (30) days after
receipt of notice thereof in which to do so (and only if Seller elects to so
cure the Closing Date shall be extended).  Seller shall not in any event be
obligated to pay any sums of money (other than to Lender in accordance with
Section 3.2(b) above to cause the Loan documents of record to be satisfied) or
to litigate any matter


 
10

--------------------------------------------------------------------------------

 
in order to remove, discharge or correct any lien, encumbrance or objection.  If
Seller shall be unwilling or unable to remove or discharge such other liens,
encumbrances or objections within such period, then Buyer may, at its option, no
later than ten (10) days after Seller notifies Buyer of Seller's unwillingness
or inability, either terminate this Agreement or accept title in its then
existing condition without reduction of the Purchase Price.  If Buyer shall
elect to terminate this Agreement, the Deposit shall be delivered to Buyer, this
Agreement shall terminate, and thereafter neither Seller nor Buyer shall have
any further rights or obligations hereunder except that the parties shall remain
obligated with respect to the indemnities and obligations of this Agreement
which specifically survive termination.  If Buyer fails to give written notice
of objection to Seller on or before the Feasibility Date, all matters reflected
on the Title Commitment shall be deemed to be Acceptable Encumbrances.
 
4.2 Survey.  Prior to the Feasibility Date, Buyer may cause a survey of the Real
Property to be prepared or updated at Buyer's sole cost and expense.  Any such
survey shall be certified to Buyer, Seller and the Title Company.  If any
matters not acceptable to Buyer are shown, Buyer may give written notice of
objection to Seller prior to the Feasibility Date, in which case any such matter
shall be treated in the same manner as a title defect pursuant to Section 4.1
above.  If, however, Buyer fails to obtain a survey or updated survey or if
Buyer obtains a survey or updated survey but fails to give written notice of
objection prior to the Feasibility Date, all matters of survey shall be deemed
approved by Buyer and shall constitute Acceptable Encumbrances.
 
4.3 Updated Title Commitment.  On or before the Closing Date, Buyer and/or
Seller may cause the Title Company to update the Title Commitment.  If the
updated Title Commitment contains exceptions that do not constitute Acceptable
Encumbrances, Buyer may file written objection thereto prior to the completion
of the Closing.  If Buyer timely and properly files written objection to any
such other item, then same shall be treated in the same manner as a title defect
pursuant to Section 4.1 above.  If the updated Title Commitment contains no
exceptions other than those reflected on the Title Commitment and other
Acceptable Encumbrances or if Buyer fails to give written notice of objection to
Seller prior to completion of Closing, all matters reflected on the updated
Title Commitment shall be deemed Acceptable Encumbrances, this Agreement shall
remain in full force and effect and Buyer shall be obligated to complete the
transaction as required by this Agreement.
 
4.4 Title Policy.  At Closing and as a condition to Buyer's obligation to close,
the Title Company shall issue or be irrevocably and unconditionally committed to
issue to Buyer an owner's title insurance policy, insuring that title is vested
in Buyer as the fee simple owner of the Land in the full amount of the Purchase
Price and subject to only the Acceptable Encumbrances.
 
ARTICLE V
 
ESCROW AND CLOSING
 
5.1 Escrow Instructions.  Upon execution of this Agreement, the parties hereto
shall deposit an executed counterpart of this Agreement with the Title Company,
and this Agreement shall serve as the instructions to the Title Company as the
escrow holder for consummation of the purchase and sale contemplated
hereby.  Seller and Buyer agree to execute such reasonable additional and
supplementary escrow instructions as may be appropriate to enable the Title
Company to comply with the terms of this Agreement; provided, however, that in
the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall control.
 
5.2 Condition Precedent to Closing.  Buyer acknowledges that it is a condition
precedent to Seller's obligations hereunder that Receiver and Lender cause the
Court to enter an order approving this Agreement, the sale of the Property
pursuant to the terms of this Agreement and the Closing by Seller on the terms
of this Agreement (collectively, the "Approval Order").  Provided this Agreement
is not
 
 
11

--------------------------------------------------------------------------------

 
terminated pursuant to Section 2.2 hereof, no later than ten (10) Business Days
after the Feasibility Date, Receiver and Lender shall use commercially
reasonable good faith efforts to either (a) jointly file with Owner a motion for
such Approval Order or (b) file a motion, and cause Owner to consent to
Receiver's and Lender's motion, for such Approval Order, with the Court.  After
the filing of the motion for the Approval Order, Receiver and Lender shall
diligently pursue such Approval Order and deliver to Buyer, immediately upon
receipt thereof, a copy of the signed Approval Order.  If the Approval Order has
not received by Receiver and Lender and delivered to Buyer at least two (2)
Business Days prior to the Closing Date, the Closing Date shall be extended
until 2:00 p.m. on the date that is the earlier of ten (10) Business Days after
Receiver's and Lender's receipt of the Order and delivery to Buyer as provided
herein or thirty (30) days after the Closing Date (the "Extended Closing Date");
provided, however, if, despite Receiver's and Lender's commercially reasonable
good faith efforts, Owner will not join in or consent to Receiver's and Lender's
motion for the Approval Order and instead has objected to the entry of the
Approval Order and Receiver and Lender alone have moved for the Approval Order
and, notwithstanding Owner's objection, the Approval Order is received, the
parties agree that the Extended Closing Date shall be the date thirty one (31)
days after the Approval Order has been entered to allow the appeal period for
such Approval Order to have expired as required by the Title Company; provided,
further, however, that Closing shall not occur until Seller has given Buyer not
less than two (2) Business Days prior written notice confirming the actual
calendar date of the Extended Closing Date.  If the Approval Order denies
approval of this Agreement, the Approval Order has not been received by thirty
(30) days after the Closing Date or if the Approval Order was obtained without
Owner's joinder in or consent to the motion for same and thereafter Owner timely
files an appeal of the Order Approval, this Agreement shall be terminated, the
Deposit shall be released to Buyer and neither party shall have any further
rights or obligations hereunder except, however, Buyer and Seller shall remain
obligated with respect to the indemnities and obligations herein which
specifically survive termination.
 
Buyer acknowledges that if any circumstances arise after Seller's execution of
this Agreement resulting in any further orders of the Court being required which
would result in Seller not being able to obtain the Order, then Seller shall
notify Buyer of such circumstances and shall terminate the transaction
contemplated by this Agreement without any liability of Seller to Buyer.
 
Lender joins in this Agreement solely for purposes of evidencing its agreement
to this Section and Section 3.2(b) hereof.
 
5.3 Time and Place.  Closing shall take place on the Closing Date or such
earlier date as may be mutually acceptable to the parties with all deliveries to
be made in escrow to the Title Company prior to or on the Closing Date.
 
5.4 Seller's Deposit of Documents.  At or before Closing, Seller shall deposit
or cause to be deposited into escrow with the Title Company the following items:
 
(a) an executed Deed with respect to the Land, in the form of Exhibit D hereto,
together with any State, City and local transfer tax declarations and transfer
forms required to be executed by Seller.
 
(b) an executed Affidavit in the form of Exhibit E hereto.
 
(c) an executed Bill of Sale with respect to the Personal Property, if any, in
the form of Exhibit F hereto.
 
(d) two counterparts of an executed Assignment and Assumption Agreement with
respect to the Intangible Property, in the form of Exhibit G hereto, together
with originals or copies of any Leases, Service Contracts and Permits, to the
extent in Seller’s possession  (which such Leases, Service Contracts and Permits
shall be delivered at the Property upon Closing).  To the extent that any
Service Contract
 
 
12

--------------------------------------------------------------------------------

 
requires a specific assignment agreement with respect thereto, an executed
assignment with respect to same in form reasonably required by such Service
Contract.
 
(e) a current rent roll for the Property in the form normally used by Seller's
property manager for the Property
 
(f) a form letter executed by Seller to advise all Tenants under Leases in the
form of Exhibit H hereto and a form letter executed by Seller to advise all
contractors under Service Contracts, if any, in the form of Exhibit I hereto, of
the sale to Buyer.
 
(g) an executed Buyer - Seller Closing Statement reflecting all financial
aspects of the transaction.
 
(h) all Permits and keys in Seller's actual possession with respect to the
Property (which shall be delivered at the Property upon Closing).
 
(i) a certified copy of the Receivership Order and a certified copy of the
Approval Order.
 
5.5 Buyer's Deposit of Documents.  At or before Closing Buyer shall deposit or
cause to be deposited into escrow with the Title Company the following items:
 
(a) any State, City and local transfer tax declarations and forms required to be
executed by Buyer.
 
(b) cash to close in the amount required by Section 3.2.
 
(c) two counterparts of an executed Assignment and Assumption Agreement, in the
form of Exhibit G hereto.  To the extent that any Service Contract requires a
specific assumption agreement with respect thereto, an executed assumption with
respect to same in form reasonably required by such Service Contract.
 
(d) an executed Buyer - Seller Closing Statement.
 
(e) evidence reasonably satisfactory to Seller and the Title Company reflecting
that all documents executed by Buyer at Closing were duly authorized and
executed.
 
(f) an executed Certificate of Buyer that all of Buyer's warranties and
representations remain true as of Closing.
 
(g) an executed Corporate Resolution, Partnership Certificate or Limited
Liability Certificate of Buyer authorizing Buyer to consummate the transaction
contemplated hereby and to perform all of Buyer's obligations hereunder (if
Buyer is a corporation, partnership or limited liability company).
 
(h) Certificate of Good Standing from the Secretary of State in which Buyer is
organized (if Buyer is a corporation, limited partnership or limited liability
company) (if other than the State, a certificate of the Secretary of the State
authorizing Buyer to do business in the State will also be required).
 
(i) an executed Incumbency Certificate as to the existing officers and
directors, partners or members of Buyer (if Buyer is a corporation, partnership
or limited liability company).
 
 
13

--------------------------------------------------------------------------------

 
5.6 Other Documents.  Buyer and Seller shall each deliver such other documents
as are otherwise required by this Agreement to consummate the purchase and sale
of the Property in accordance with the terms hereof.  Unless the parties
otherwise agree in writing, the Title Company is hereby designated as the
"Reporting Person" for the transaction pursuant to Section 6045(e) of the United
States Code and the regulations promulgated thereunder.  If requested in writing
by either party, the Title Company shall confirm its status as the "Reporting
Person" in writing, which such writing shall comply with the requirements of
Section 6045(e) of the United States Code and the regulations promulgated
thereunder.
 
5.7 Possession.  Possession of the Property, subject to the Leases, shall be
surrendered to Buyer at the Closing.


ARTICLE VI
 
ENVIRONMENTAL MATTERS
 
6.1 Release.  Without limiting Section 2.2, Buyer acknowledges that Seller is
not in any manner responsible to Buyer for the presence of any Hazardous
Materials at, on, in, under or relating to the Property, if any.  Buyer hereby
specifically releases Seller from any and all claims, losses, liabilities,
fines, charges, damages, injuries, penalties, response costs, and expenses of
any and every kind whatsoever (whether known or unknown) relating to the
presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission or release of any Hazardous Materials on the Property, if any,
including without limitation, any residual contamination, in, on, under or about
the Property or affecting natural resources, whether prior to or following
Closing, and also including, without limitation, any liability due to
asbestos-containing materials at the Property. Each covenant, agreement,
representation, and warranty of Buyer contained in this Section 6.1 of this
Agreement shall survive the Closing or termination of this Agreement.
 
6.2 Confidentiality of Hazardous Materials Reports.  Unless and until the
Closing actually occurs, Buyer, its agents, consultants and employees shall keep
confidential all Hazardous Materials Reports and other information, received or
completed by Buyer in Buyer's independent factual, physical and legal
examinations and inquiries of the Property, except that: (a) Buyer shall
promptly after receipt provide copies thereof to Seller; and (b) Buyer may
disclose same to its consultants if Buyer first obtains the agreement in writing
of such agents, consultants and employees to keep such Hazardous Materials
Reports and related documentation confidential.  Unless and until the Closing
actually occurs, neither the contents nor the results of any test, report,
analysis, opinion or other information shall be disclosed by Buyer, its agents,
consultants and employees without Seller's prior written approval unless and
until Buyer is legally required to make such disclosure.  The provisions of this
Section 6.2 shall survive the termination of this Agreement.
 
ARTICLE VII
 
WARRANTIES AND REPRESENTATIONS
 
7.1 Buyer's Warranties and Representations.  Buyer warrants and represents
that:  (a) Buyer has the full right, power, and authority to purchase the
Property from Seller as provided in this Agreement and to carry out Buyer's
obligations hereunder; (b) Buyer is an entity duly organized and in good
standing under the laws of the state of Delaware; (c) all requisite action
necessary to authorize Buyer to enter into this Agreement and to carry out
Buyer's obligations has been obtained; (d) this Agreement has been duly
authorized, executed and delivered by Buyer; and (e) the execution of this
Agreement and the Closing to occur hereunder do not and will not violate any
contract, covenant or other Agreement to which Buyer may be a party or by which
Buyer may be bound.  The provisions of this Article shall survive the Closing.
 
 
14

--------------------------------------------------------------------------------

 
7.2 Seller's Warranties and Representations.  Seller warrants and represents
that, subject to the Approval Order and Lender's approval, both as set forth
herein:  (a) Seller has the full right, power, and authority to sell the
Property to Buyer as provided in this Agreement and to carry out Seller's
obligations hereunder; (b) all requisite action necessary to authorize Seller to
enter into this Agreement and to carry out Seller's obligations has been
obtained; (d) this Agreement has been duly authorized, executed and delivered by
Seller; and (e) the execution of this Agreement and the Closing to occur
hereunder do not and will not violate any contract, covenant or other Agreement
to which Seller may be a party or by which Seller may be bound.  The provisions
of this Article shall survive the Closing.
 
ARTICLE VIII
 
ASSIGNMENT
 
Buyer's reputation, experience, and financial status constitute a material
inducement and a substantial part of the consideration for sale of the Property
by Seller to Buyer.  Buyer may not assign this Agreement, nor may any of Buyer's
rights hereunder or any ownership interest in Buyer be transferred in any manner
to any person or entity, without Seller's specific prior written consent, which
consent may be withheld by Seller for any reason whatsoever except, however,
Buyer shall have the right to assign this Agreement without Seller's consent, to
an entity owned and controlled by Buyer; provided, however, any such assignment
shall be binding on Seller only to the extent Buyer provides Seller with written
intent to so assign, specifically naming the assignee and reflecting the
signature block for the assignee, no later than ten (10) Business Days prior to
Closing.  If Buyer assigns this Agreement pursuant to the terms hereof: (a) the
assignee shall be liable (jointly and severally with assignor) for all of
Buyer's obligations hereunder; (b) the assignor (i.e., the original Buyer
hereunder) shall remain obligated (but jointly and severally with assignee) with
respect to all of Buyer's obligations hereunder; and (c) the assignor and any
assignee shall execute such instruments of assignment and assumption in such
form as Seller may require in confirmation of the provisions hereof.
 
ARTICLE IX
 
BROKERAGE
 
Buyer represents and warrants to Seller that Buyer has not contacted or entered
into any agreement with any real estate broker, agent, finder, or any other
party in connection with this transaction other than the Disclosed Broker and
that Buyer has not taken any action which would result in any real estate
broker's finder's, or other fees or commissions being due or payable to any
other party with respect to this transaction.  Seller represents and warrants to
Buyer that Seller has not contacted or entered into any agreement with any real
estate broker, agent, finder, or party in connection with this transaction other
than the Disclosed Broker and that Seller has not taken any action which would
result in any real estate broker's, finder's, or other fees or commissions being
due and payable to any other party with respect to this transaction.  Each party
hereby indemnifies, protects, defends and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including, but not
limited to, reasonable attorneys' fees) resulting to the other party from a
breach of the representation and warranty made by such party herein. Seller
agrees to pay the Disclosed Broker a commission as set forth in a separate
agreement between Seller and the Disclosed Broker, which commission shall be
paid only if, as and when Closing actually occurs and the Purchase Price is
received by Seller.  Seller and Buyer, as applicable, shall cause the Disclosed
Broker to deliver in escrow to the Title Company prior to Closing an executed
receipt acknowledging that such Disclosed Broker has been paid in full for all
commissions due with respect to this transaction and that such Disclosed Broker
has no recourse against Seller with respect to this transaction, which such
receipt shall be released from escrow upon Closing and payment of the
 
 
15

--------------------------------------------------------------------------------

 
commission to the Disclosed Broker by the Title Company.  The provisions of this
Article shall survive the Closing and termination of this Agreement.
 
ARTICLE X
 
DEFAULT
 
10.1 Buyer's Default.  If this transaction shall not be closed because of
default of Buyer, the Deposit shall be paid over to Seller as agreed and
liquidated damages, it being acknowledged by Buyer and Seller that in such event
Seller will suffer substantial damages but such damages are incapable of exact
ascertainment.  After payment to Seller of the Deposit, neither Seller nor Buyer
shall have any further rights or obligations hereunder except that the parties
shall remain obligated pursuant to the provisions hereof which survive
termination.  If subsequent to Closing Buyer shall fail to comply with its
obligations contained herein which survive Closing, Seller, in addition to any
rights and remedies provided herein, shall be entitled to any and all remedies
available at law or in equity.
 
SELLER AND BUYER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES
RESULTING FROM A DEFAULT BY BUYER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY.  SELLER AND BUYER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO
AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S
EXCLUSIVE REMEDY AGAINST BUYER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY BUYER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OTHER THAN WITH RESPECT TO BUYER’S INDEMNITY AND
CONFIDENTIALITY OBLIGATIONS HEREUNDER, AND SELLER’S RIGHT TO RECOVER ITS
REASONABLE ATTORNEYS’ FEES AND EXPENSES.  THE PAYMENT OF SUCH AMOUNT AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677.
 
_________________________                                                                _________________________
Buyer                                                                                                                        
Seller


10.2 Seller's Default.  If this transaction shall not be closed because of
default of Seller, the Deposit shall be delivered to Buyer on demand, plus
Seller shall pay to Buyer on demand an additional sum equal to $10,000 (such sum
defined as the "Buyer's Damages"), as agreed and liquidated damages, it being
acknowledged by Buyer and Seller that in such event Buyer will suffer
substantial damages but such damages are incapable of exact ascertainment,
provided however, that any liability of Seller under this Agreement shall be
limited to the funds or other assets available in the receivership estate
created under the Receivership Order and from no other source.  After delivery
of the Deposit and payment of the Buyer's Damages to Buyer, this Agreement shall
be null and void and neither Seller nor Buyer shall have any further rights or
obligations hereunder except that Buyer shall remain obligated pursuant to the
provisions hereof which survive termination.  In no event shall Buyer be
entitled to damages except as specifically set forth herein.
 
SELLER AND BUYER ACKNOWLEDGE THAT BUYER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE BUYER'S DAMAGES IS A REASONABLE ESTIMATE OF BUYER’S
DAMAGES RESULTING FROM A DEFAULT BY SELLER IN ITS OBLIGATION TO SELL THE
PROPERTY.  SELLER AND BUYER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO
AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE BUYER, AND SHALL BE BUYER’S
EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN
 
 
16

--------------------------------------------------------------------------------

 
EQUITY, ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND BUYER’S RIGHT TO
RECOVER ITS REASONABLE ATTORNEYS’ FEES AND EXPENSES.  THE PAYMENT OF SUCH AMOUNT
AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE
MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO BUYER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677.
 
_________________________                                                                _________________________
Buyer                                                                                                                        
Seller


10.3 No Obligation of Seller after Closing.  Buyer expressly acknowledges and
agrees that Seller has no obligations with respect to the Property that survive
Closing, except as specifically set forth herein.  The provisions of this
Section shall survive the Closing.
 
ARTICLE XI
 
NO JOINT VENTURE
 
Buyer acknowledges and agrees that neither Seller nor any other member of Seller
is a venturer, co-venturer, insurer, guarantor or partner of Buyer in Buyer's
development of, construction upon and resale of the Property, and that Seller
bear and shall bear no liability whatsoever resulting from or arising out of
Buyer's ownership and development of, and construction upon, the Property.  The
provisions of this Article shall survive the Closing.
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1 Risk of Loss.  Seller agrees to give Buyer prompt notice of any fire or
other casualty affecting the Property after the Execution Date or of any actual
or threatened (to the extent that Seller has current actual knowledge thereof)
taking or condemnation of all or any portion of the Property after the Execution
Date.
 
If after the Execution Date and prior to Closing, there shall occur, damage to
the Property caused by fire or other casualty which would cost an amount,
greater than, or equal to, ten percent (10%) of the Purchase Price to repair, or
the taking or condemnation of all or any portion of the Property which would
materially interfere with the present use of such Property, then, in such event,
Buyer shall have the right to terminate this Agreement by giving a Termination
Notice to Seller, together with copies or originals of all Due Diligence
Reports, within ten (10) days after Buyer has received notice from Seller or
otherwise learns of that event.  Upon such termination and delivery of copies or
originals of all Due Diligence Reports, the Deposit shall be delivered to Buyer
and neither party shall have any further rights or obligations hereunder,
except, however, that Buyer shall remain obligated with respect to the
indemnities and obligations herein which specifically survive termination.  If
Buyer does not so timely elect to terminate this Agreement, then the Closing
shall take place as provided herein and there shall be assigned to Buyer at the
Closing all interest of Seller in and to the insurance proceeds or condemnation
awards payable to Seller on account of that event less any sums reasonably
incurred by Seller before the Closing to repair any damage caused by such event
and less any sums reasonable incurred by Seller before and/or after the Closing
in processing and resolving the claim with the insurance company, including but
not limited to reasonable attorneys' fees and costs (collectively, the "Net
Proceeds").  Notwithstanding the foregoing, in the event that the amount of Net
Proceeds exceeds the Purchase Price, Buyer shall only be
 
 
17

--------------------------------------------------------------------------------

 
entitled to a share of the Net Proceeds equal to the Purchase Price (the
"Buyer's Proceeds") and Seller shall receive the balance of the Net Proceeds
which exceed the Purchase Price (the "Excess Proceeds").
 
If after the Execution Date and prior to Closing there shall occur damage to the
Property caused by fire or other casualty which would cost less than ten percent
(10%) of the Purchase Price to repair, or the taking or condemnation of a
portion of the Property which would not materially interfere with the present
use of the Property, then, Buyer may not terminate this Agreement and there
shall be assigned to Buyer at the Closing all interest of Seller in and to the
Buyer’s Proceeds.
 
If any Buyer’s Proceeds in connection with a casualty to the Property are
assigned to Buyer at Closing in accordance with this Section 12.1, Buyer shall
process and handle the claim with the insurance company.  Seller and Buyer agree
to use good faith efforts to cooperate with each other in resolving the amount
of the Net Proceeds, including, without limitation, promptly providing any and
all materials requested by the insurance company and promptly responding to any
and all inquiries from the insurance company.  Upon payment by the insurance
company, the Buyer’s Proceeds shall be disbursed to Buyer and the Excess
Proceeds, if any, shall be disbursed to Seller.  Seller makes no representation
or warranty with respect to the amount of the Net Proceeds that will be
available from the insurance company in connection with any such casualty,
including, without limitation, whether Buyer will be entitled to the actual cash
value or the replacement cost of the Property.  The provisions of this paragraph
shall survive the Closing.


12.2 Construction.  The terms "Seller" and "Buyer" whenever used in this
Agreement shall include the heirs, personal representatives, successors and
assigns of the respective parties hereto; provided, however, that Buyer's right
of assignment is restricted by the provisions hereof.  Whenever used, the
singular number shall include the plural and the plural the singular, and the
use of any gender shall include all genders.  The term "including" as used
herein shall in all instances mean "including, but not limited to".  The
headings in this Agreement are intended solely for convenience of reference and
shall be given no effect in the interpretation of this Agreement.  This
Agreement and any related instruments shall not be construed more strictly
against one party than against the other by virtue of the fact that initial
drafts may have been prepared by counsel for one of the parties, it being
recognized that this Agreement and any related instruments are the product of
extensive negotiations between the parties hereto.
 
12.3 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which will constitute the
same Agreement.  Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.
 
12.4 Severability and Waiver.  Invalidation of any one Section or provision of
this Agreement by judgment or court order shall in no way affect any other
Section or provision.  Failure of any party to this Agreement to insist on the
full performance of any of its provisions by the other party (or parties) shall
not constitute a waiver of such performance unless the party failing to insist
on full performance of the provision declares in writing signed by it that it is
waiving such performance.  A waiver of any breach under this Agreement by any
party, unless otherwise expressly declared in writing, shall not be a continuing
waiver or waiver of any subsequent breach of the same or other provision of this
Agreement.  The provisions of this Section shall survive the Closing.
 
12.5 Governing Law.  Buyer and Seller hereby consent to the sole jurisdiction of
the Court to resolve any dispute, claim or controversy between the parties
arising out of or relating to the Property, this Agreement of any matter that is
the subject of this Agreement, and agree that the Court shall retain exclusive
jurisdiction to resolve any dispute, claim or controversy between the parties
arising out of or relating to the Property, the Agreement or any matter that is
the subject of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
12.6 Further Acts.  In addition to the acts and deeds recited in this Agreement
and contemplated to be performed, executed, and/or delivered under this
Agreement, Seller and Buyer agree to perform, execute and/or deliver or cause to
be delivered, executed and/or delivered at Closing or after Closing all further
acts, deeds, and assurances reasonably necessary to consummate the transactions
contemplated hereby; provided that any such act by Seller must occur prior to
Seller being dismissed by the Court and is limited to the extent of funds Seller
then possesses as receiver for the Property.
 
12.7 Notices.  All notices, demands, requests, and other communications required
or permitted hereunder shall be in writing.  All such notices, demands, requests
and other communications (and copies thereof) shall be deemed to be delivered:
(a) if sent by messenger, upon personal delivery to the party to whom the notice
is directed; (b) if sent by facsimile, upon electronic or telephonic
confirmation of receipt from the receiving facsimile machine; and (c) if sent by
overnight courier, with request for next Business Day delivery, on the next
Business Day after sending; addressed as follows (or to such other address as
the parties may specify by notice given pursuant to this Section):
 
 
TO SELLER:
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
At the address shown on the first page of this Agreement
Attention: Todd Robinette
Telephone No. 415-395-4987
Facsimile No. 415-860-6806
E-mail Address todd.robinette@am.jll.com

 
WITH A COPY TO:
LNR Partners, Inc.
1601 Washington Avenue, Suite 700
Miami Beach, Florida
Attention:  Danny van der Reis
Telephone No. 305-695-5096
Facsimile No. 305-695-5119
E-mail Address: dvanderreis@lnrproperty.com




 
AND WITH A COPY TO:
Bilzin Sumberg Baena Price & Axelrod LLP
200 S. Biscayne Blvd., Suite 2500
Miami, Florida  33131
Attn:  Marjie C. Nealon, Esq.
Telephone No. 305-350-2391
Facsimile No. 305-351-2243
E-mail Address: mnealon@bilzin.com

 
TO BUYER:
RETAIL OPPORTUNITY INVESTMENT CORPORATION
At the address shown on the first page of this Agreement
Attention:  Richard Schoebel
Telephone No. 914-272-8080
Facsimile No. 914-272-8088
E-mail Address rschoebel@roireit.net

 

 
WITH A COPY TO: 
Dunn Carney Allen Higgins & Tongue, LLP

 
 
 
19

--------------------------------------------------------------------------------

 

   
851 SW 6th Avenue, Suite 1500
Portland, Oregon 97204
Attn: Kenneth S. Antell, Esq.
Telephone No. 503-224-6440
Facsimile No. 503-224-7324
E-mail Address kantell@dunn-carney.com

 
12.8 Entire Agreement and Amendment.  This Agreement contains the entire
understanding between Buyer and Seller with respect to the subject matter
hereof.  Neither this Agreement nor any provision hereof may be modified,
amended, changed, waived, discharged or terminated orally.  Any such action may
occur only by an instrument in writing signed by the party against whom
enforcement of the modification, change, waiver, discharge or termination is
sought.
 
12.9 Recording.  This Agreement shall not be recorded and Buyer agrees that
recording same constitutes a default by Buyer.
 
12.10 Exhibits.  The Exhibits that are referenced in and attached to this
Agreement are incorporated in, and made a part of, this Agreement for all
purposes.
 
12.11 Time of the Essence.  Seller and Buyer expressly agree that time is of the
essence with respect to this Agreement.  If the final day of any period or any
date of performance under this Agreement falls on a date which is not a Business
Day, then the final day of the period or the date of performance, as applicable,
shall be extended to the next day which is a Business Day.
 
12.12 No Third Party Beneficiary.  This Agreement is solely between Seller and
Buyer and no party other than Lender shall be entitled to rely upon any
provision hereof for any purpose whatsoever.
 
12.13 Limitation on Liability.  Both parties expressly agrees that the
obligations and liabilities of the other party under this Agreement and any
document referenced herein shall not constitute personal obligations of the
officers, directors, employees, agents, trustees, partners, members,
representatives, stockholders or other principals and representatives of the
other party.  Notwithstanding anything to the contrary, Seller's liability, if
any, arising in connection with this Agreement or with the Property shall be
limited to Seller's interest in the Property for the recovery of any judgment
against Seller, and Seller shall not be personally liable for any such judgment
or deficiency after execution thereon.  The limitations of liability contained
in this paragraph shall apply equally and inure to the benefit of the parties’
present and future officers, directors, trustees, shareholders, agents and
employees, and their respective heirs, successors and assigns.
 
12.14 Mold Disclosure.  Mold and/or other microscopic organisms can be found
almost anywhere.  They occur naturally in the environment and can grow on
virtually any organic substance as long as moisture and oxygen are
present.  Mold and/or other microscopic organisms may cause property damage
and/or health problems.  Buyer acknowledges and agrees that Seller shall not be
responsible for any damages, liabilities, claims or losses arising out of or
relating to mold and/or other microscopic organisms at the Property including
but not limited to property damages, personal injury, adverse health effects,
loss of income, emotional distress, death, loss of use or loss of value and
Buyer hereby releases Seller from the same.  Buyer hereby acknowledges that it
has read and understood this disclosure and release and agrees to the provisions
contained herein.  The provisions of this Section shall survive the Closing or
termination of this Agreement.
 
12.15 Prohibited Persons.  Neither Buyer nor any of its respective officers,
directors, shareholders, partners, members or affiliates (including without
limitation indirect holders of equity interests in Buyer) is or will be an
entity or person (i) that is listed in the Annex to, or is otherwise subject to
the provisions
 
 
20

--------------------------------------------------------------------------------

 
of Executive Order 13224 issued on September 24, 2001 ("EO13224"), (ii) whose
name appears on the United States Treasury Department's Office of Foreign Assets
Control ("OFAC") most current list of "Specifically Designated National and
Blocked Persons" (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits, threatens to commit or
supports "terrorism", as that term is defined in EO3224, (iv) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (v) who is otherwise affiliated with any entity or person listed above
(any and all parties or persons described in clauses (i) – (v) above are herein
referred to as a "Prohibited Person").  Buyer covenants and agrees that neither
Buyer nor any of its respective officers, directors, shareholders, partners,
members or affiliates (including without limitation indirect holders of equity
interests in Buyer) shall (aa) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (bb) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224.  The provisions of this Section shall survive Closing or termination of
this Agreement.
 
ARTICLE XIII
 
ESCROW TERMS
 
The Title Company shall hold the Deposit in escrow on the following terms and
conditions:
 
(a) The Title Company shall deliver the Deposit to Seller or Buyer, as the case
may be, in accordance with the provisions of this Agreement.
 
(b) Any notice to or demand upon the Title Company shall be in writing and shall
be sufficient only if received by the Title Company within the applicable time
periods set forth herein, if any. Notices to or demands upon the Title Company
shall be sent by United States mail, registered or certified, return receipt
requested, postage prepaid, or overnight courier service, with respect for next
day delivery, to the address and contact person set forth in Section 1.1 of this
Agreement, or served personally upon the Title Company with receipt acknowledged
in writing by the Title Company. Notices from the Title Company to Seller or
Buyer shall be mailed to them in accordance with Section 12.7 of this Agreement.
 
(c) If the Title Company shall have received notice signed by either party
advising that litigation between the parties over entitlement to the Deposit has
been commenced, the Title Company shall, on demand of either party, deposit the
Deposit with the clerk of the court in which such litigation is pending.  If at
any time the Title Company is uncertain of its duties hereunder or if the Title
Company for any other reason is no longer willing to serve as escrow agent, the
Title Company may, on notice to the parties, take such affirmative steps as it
may, at its option, elect in order to terminate its duties as the Title Company,
including, but not limited to, the deposit of the Deposit with a court of
competent jurisdiction and the commencement of an action for interpleader, the
reasonable costs of which shall be borne by whichever of the parties is the
losing party.  Upon the taking by the Title Company of such action described,
the Title Company shall be released of and from all liability hereunder as
escrow agent.
 
(d) The Title Company shall not incur any liability in acting upon any
signature, notice, demand, request, waiver, consent, receipt or other paper or
document believed by the Title Company to be genuine.  The Title Company may
assume that any person purporting to give it any notice on behalf of any party
in accordance with the provisions hereof has been duly authorized to do so, or
is otherwise
 
 
21

--------------------------------------------------------------------------------

 
acting or failing to act under this Section except in the case of the Title
Company's gross negligence or willful misconduct.
 
(e) The terms and provisions of this Article shall create no right in any
person, firm or corporation other than the parties and their respective
successors and permitted assigns and no third party shall have the right to
enforce or benefit from the terms hereof.
 
(f) The Title Company has executed this Agreement for the sole purpose of
agreeing to act as such in accordance with the terms of this Agreement.
 
ARTICLE XIV
 
RECEIVER
 
Buyer acknowledges that the Property is owned by Owner, but the Property is
subject to a receivership pursuant to the Receivership Order.  Buyer
acknowledges receipt of a copy of the Receivership Order prior to the Execution
Date. Buyer, by execution hereof, hereby agrees that this Agreement and all
documents executed in connection herewith, are executed and delivered by
Receiver not in his own individual or personal right, but solely in his capacity
as a court-appointed receiver in the exercise of the powers conferred upon him
by the Court in the Receivership Order; and that no personal liability is
assumed by, nor shall at any time be asserted or enforceable against, Receiver
or JLL, individually, on account of this Agreement or the documents executed in
connection herewith.  Notwithstanding anything to the contrary in this
Agreement, neither Receiver nor JLL shall have personal liability for the
payment of any amount or the performance of any obligation arising under or
relating to the Agreement.  Buyer acknowledges that any liability of Receiver
and JLL provided for under this Agreement, whether in contract, tort or
otherwise, shall be limited to Owner’s interest in the Property and any
insurance coverage maintained by Owner or Receiver in connection with the
Property, and Buyer shall have no recourse to any other assets of Receiver or
JLL. Notwithstanding any other provision in this Agreement, Receiver shall have
no obligation to perform in any manner under this Agreement that is contrary to
or in excess of his powers and authorities as described with particularity in
the Receivership Order, and if there is any conflict between the terms of this
Agreement and the provisions of the Receivership Order, Receiver shall comply
with the terms of the Receivership Order.  The provisions of this Article shall
survive the Closing.
 
ARTICLE XV
 
LITIGATION
 
15.1 Attorneys' Fees; Jurisdiction.  In the event of any litigation arising out
of or under this Agreement and/or out of Buyer's ownership, development or
construction upon the Property, the prevailing party shall be entitled to
collect from the non-prevailing party reasonable attorneys' fees and
costs.  Buyer and Seller hereby submit to the jurisdiction of the Court in
respect of any suit or other proceeding brought in connection with or arising
out of this Agreement.  The provisions of this Section shall survive the
Closing.
 
15.2 WAIVER OF JURY TRIAL.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH OR RELATED HERETO, OR
ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES TO ENTER INTO THIS TRANSACTION.
 
 
22

--------------------------------------------------------------------------------

 
ARTICLE XVI
 
SEC AUDIT REQUIREMENTS
 
It shall be a condition to Buyer’s obligation to close this transaction that, on
and as of the Closing Date, Seller shall have reasonably cooperated with Buyer
under this Section 16.1.  Seller acknowledges that Buyer may be required to make
certain filings with the Securities and Exchange Commission (the "SEC Filings")
that relate to the most recent preacquisition fiscal year and the current fiscal
year through the date of acquisition for the Property.  Seller agrees to
reasonably assist Buyer in preparing the SEC Filings and to provide access to
Receiver's information in its possession or control reasonably required in
connection thereto.  In that regard, Seller acknowledges that, as a REIT, Buyer
will be required after Closing to comply with certain requirements of the
Securities and Exchange Commission; accordingly, Seller agrees to be bound by
and to comply with the provisions set forth in Exhibit J attached hereto and
made a part hereof in order to facilitate such compliance by Buyer; provided
that, notwithstanding anything contained in this Agreement or in Exhibit J to
the contrary, it is understood and agreed that Seller will not be exposed to any
liability on account thereof.  The foregoing covenant of Seller shall survive
the Closing for a period of one (1) year; provided that such covenant shall
terminate upon Receiver being dismissed by the Court.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Execution Date.
 
Signed, sealed and delivered in the
presence of:
 
 

 
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP
        Signature: /s/ Joseph Anchoraco   Print Name: Joseph Anchoraco      
Signature: /s/ Cindy Fong   Print Name: Cindy Fong
By: /s/ Todd Robinette
 
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
         
RETAIL OPPORTUNITY INVESTMENT CORP., a
  Delaware corporation     Signature: /s/ Diana Storti
By: /s/ Stuart Tanz
Print Name: Diana Storti Name: Stuart A. Tanz   Title:  Chief Executive Officer
Signature: /s/ Vince Punzi   Print Name: Vince Punzi  

 
 
 
 

--------------------------------------------------------------------------------

 


Lender hereby joins into this Agreement solely for purposes of agreeing to
Sections 3.2(b) and 5.2 hereof.




GCCFC 2006-GG7 BUSKIRK AVENUE LIMITED PARTNERSHIP, a Delaware limited
partnership


 
By:
GCCFC 2006-GG7 Buskirk Avenue GP, LLC, a Delaware limited liability company, its
general partner



 
By:
LNR Partners California Manager, Inc., a California corporation, its manager

 

 
By: /s/ Steven D. Ferreira
Name:  Steven D. Ferreira
Title:  Vice President



 
 

--------------------------------------------------------------------------------

 


EXECUTION BY TITLE COMPANY


The Title Company executes this Agreement for the purposes of acknowledging its
Agreement to serve as escrow agent in accordance with the terms of the Agreement
and to acknowledge receipt of the initial deposit of $250,000.00 (if in the form
of a check, subject to clearance) from Buyer as the initial Deposit due
thereunder.


FIRST AMERICAN TITLE INSURANCE COMPANY
 
By: /s/ Carol Perry
Name: Carol Perry
Title: Vice President/Manager
Date:  March 24, 2010
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


LEGAL DESCRIPTION
 
[exh105_a.gif]
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


TENANT ESTOPPEL CERTIFICATE


(Form to be provided by Buyer's attorney)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


WHEN RECORDED RETURN TO:
 
 
 
 
 
 
 
 
 
 

Space Above This Line For Recorder’s Use


TERMINATION AGREEMENT


(1)
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
("Seller"), whose address is c/o Jones Lang LaSalle Americas, Inc., One Front
Street, Suite 1200, San Francisco, California 94111, and



(2)
RETAIL OPPORTUNITY INVESTMENT CORP., a Delaware corporation ("Buyer"), whose
address is 3 Manhattanville Road, 2nd Floor, Purchase, New York 10577 ("Buyer"),

 
execute this Termination Agreement as of this ___ day of __________, 2010.


RECITALS


A.           Seller and Buyer entered into a certain Agreement for Sale and
Purchase of Property dated ____________, 2010 (the "Agreement") pursuant to
which Seller agreed to sell and Buyer agreed to purchase the Property (as such
term is defined in the Agreement).
 
B.           Seller and Buyer have agreed to terminate the Agreement in
accordance with the terms thereof.


NOW, THEREFORE, Seller and Buyer agree as follows:


1.           Seller and Buyer agree that the Agreement is terminated and of no
further force and effect.  Neither party shall have any further rights or
obligations thereunder, except for any obligations that by the express terms of
the Agreement are intended to survive termination of the Agreement.
 
2.           Buyer warrants and represents that it has simultaneously delivered
to Seller all Due Diligence Reports (as such term is defined in the Agreement).
 
3.           Buyer hereby acknowledges and agrees that it has no right, title,
claim or interest in and to the Property.
 
4.           By Buyer’s and Seller's execution of this Agreement, it shall be
deemed that Seller and Buyer hereby direct First American Title Insurance
Company to immediately release the Deposit being held by it in its capacity as
escrow agent to Buyer.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed on the date set forth above.
 


 

Signed, sealed and delivered in the
presence of:
       
RETAIL OPPORTUNITY INVESTMENT CORP., a
Delaware corporation
      By: ___________________________ Signature: ___________________________
Name: Stuart A. Tanz Print Name: __________________________ Title:  Chief
Executive Officer     Signature: ___________________________   Print
Name: __________________________      
STATE OF CALIFORNIA  )
                                                  )  ss.  
COUNTY OF __________)
 

 
On _________________, 2010 before me, _________________________________,  Notary
Public, personally appeared STUART A. TANZ,
 

   
personally known to me, or proved to me on the basis of satisfactory evidence
           



to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.

 


_____________________________________
SIGNATURE OF NOTARY PUBLIC
 
(S E A L)






 
 

--------------------------------------------------------------------------------

 
 

Signed, sealed and delivered in the
presence of:
     
 
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP
Signature: ___________________________
  Print Name: __________________________ By: ___________________________  
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
Signature: ___________________________   Print Name: __________________________
             
STATE OF CALIFORNIA  )
                                                  )  ss.  
COUNTY OF __________)
 

 
On _________________, 2010 before me, _________________________________,  Notary
Public, personally appeared TODD ROBINETTE,
 

   
personally known to me, or proved to me on the basis of satisfactory evidence
           



to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 


_____________________________________
SIGNATURE OF NOTARY PUBLIC
 
(S E A L)
 
 
 
 

--------------------------------------------------------------------------------

 
Lender hereby joins into this Termination Agreement in accordance with Sections
3.2(b) of the Agreement.




GCCFC 2006-GG7 BUSKIRK AVENUE LIMITED
PARTNERSHIP, a Delaware limited partnership


 
By:
GCCFC 2006-GG7 Buskirk Avenue GP, LLC, a
Delaware limited liability company, its general partner



 
By:
LNR Partners California Manager, Inc.,
a California corporation, its manager

 
By: ____________________________
Name:  Steven D. Ferreira
Title:  Vice President
 
 
STATE OF CALIFORNIA  )
                                                  )  ss.  
COUNTY OF __________)
 

 


On _________________, 2010 before me, _________________________________,  Notary
Public, personally appeared STEVEN D. FERREIRA,
 

   
personally known to me, or proved to me on the basis of satisfactory evidence
           



to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 


_____________________________________
SIGNATURE OF NOTARY PUBLIC
 
(S E A L)


This instrument prepared by:
Marjie C. Nealon, Esq.
Bilzin Sumberg Baena Price & Axelrod LLP
200 South Biscayne Boulevard, Suite 2500
Miami, FL 33131


 
 

--------------------------------------------------------------------------------

 




EXHIBIT D


[NOTE:  THE DESCRIPTION OF THE GRANTOR IS SUBJECT TO APPROVAL AND/OR REVISION
THEREOF BY THE TITLE COMPANY.]




WHEN RECORDED RETURN AND
MAIL TAX STATEMENTS TO:
 
 
 
 
 
 
 
 
 
 

Space Above This Line For Recorder’s Use


GRANT DEED


The undersigned grantor declares:


Documentary Transfer Tax not shown pursuant
to Section 11932 of the Revenue and
Taxation Code, as amended


County of Contra Costa




FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, SPI P HILL
ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH TODD
ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV MSC
09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
("Grantor"), hereby GRANTS to _______________________, a ______________
("Grantee"), that certain real property in the City of Pleasant Hill, County of
Contra Costa, State of California, which is more particularly described on
Exhibit A attached hereto and incorporated herein by this reference
("Property"), subject to:


All liens, encumbrances, easements, covenants, conditions and restrictions and
other matters of record, all of which matters are specifically incorporated
herein by this reference and shall be a burden upon and inure to the benefit of
the Property;
 
A lien not yet delinquent for taxes for real property and all general or special
assessments against the Property; and
 
All liens and encumbrances not of record created by Grantee or resulting from
Grantee's actions on the Property.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor has caused this Grant Deed to be executed as of the
_____ day of _____, 2010.
 

 
GRANTOR:
 
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP
 
By:_______________________________________
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
 



 
STATE OF CALIFORNIA  )
                                                  )  ss.  
COUNTY OF __________)
 

 
On _________________, 2010 before me, _________________________________,  Notary
Public, personally appeared TODD ROBINETTE,
 

   
personally known to me, or proved to me on the basis of satisfactory evidence
           



to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.




_____________________________________
SIGNATURE OF NOTARY PUBLIC
 
(S E A L)
 
 
 

--------------------------------------------------------------------------------

 
Document No. _________________


Recorded ________________, ____


STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE MADE A PART OF THE
PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER (PURSUANT TO SECTION 11932
OF THE CALIFORNIA REVENUE AND TAXATION CODE)


TO: 
Recorder

County of Contra Costa


Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of the tax due not be shown on the original
document which names:
 
Seller:
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA



Buyer:
________________________________________________________________



The property described in the accompanying document is located in the County of
Contra Costa, State of California.


The amount of tax due on the accompanying document is $___________.
 
________ Computed on full value of property conveyed; OR
 
________ Computed on full value, less liens and encumbrances remaining at the
time of sale.
 


____________________________________
(Signature of Declarant or Agent)


____________________________________
(Firm Name)




Note:
After the permanent record is made, this form will be affixed to the conveying
document and returned with it.



 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


AFFIDAVIT


 
STATE OF CALIFORNIA  )
                                                  )  ss.  
COUNTY OF __________)
 

 
BEFORE ME, the undersigned authority, personally appeared TODD ROBINETTE IN HIS
CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV MSC 09-01627, IN THE
SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA, FOR THE PROPERTY OWNED BY
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP ("Seller"), who
being by me first duly sworn, deposes and says that to the best of Seller’s
knowledge and without duty of inquiry:


1.           Seller is this day conveying the rights, title and interest of SPI
P Hill Associates, L.P., a California limited partnership ("Owner") in and to
the real property more particularly described on the attached Exhibit A hereto
(the "Property") to ____________________, a ________________________ ("Buyer").


2.           There have been no improvements, alterations or repairs to the
Property authorized by Seller for which the costs thereof remain unpaid; and
there are no construction, materialmen's or laborers' liens against the Property
arising through work performed by or for Seller.


3.           Pursuant to Section 1445 of the Internal Revenue Code, a transferee
(buyer) of a U.S. Real property interest must withhold tax if the transferor
(seller) is a foreign person. This Affidavit is given to inform Buyer that
withholding of tax is not required upon Seller's disposition of a U.S. real
property interest owned by Owner.  Owner is not a nonresident alien for purposes
of U.S. income taxation purposes.  To Seller's actual knowledge, Owner's U.S.
taxpayer identifying number is ______________.  Seller understands that this
certification may be disclosed to the Internal Revenue Service by Buyer and that
any false statement made here could be punished by fine, imprisonment or both.


4.           There are no parties in possession of the Property other than the
tenants set forth on the attached list of tenants.


5.           There are no matters pending by or against Seller or Owner that
could give rise to a lien that could attach to the Property between _________
__, 2010 at ____ _.m., the date of the last certification (the "Last
Certification Date") of First American Title Insurance Company (the "Title
Company") Title Insurance Commitment No. ______________________ (the
"Commitment") and the date of the recording of the deed (the "Deed") from Seller
to Buyer.  Seller has not executed, and will not execute, any instrument that
would adversely affect the title to the Property except as contained in the
Commitment.


6.           This Affidavit is executed and delivered by Seller not in his own
right, but solely in the exercise of the powers conferred upon Seller by the
Order Appointing Receiver entered by the Superior Court of California, County of
Contra Costa on July 2, 2009; and that no personal liability is assumed by, nor
shall at any time be asserted or enforceable against Seller, individually, on
account of this Affidavit.


 
 

--------------------------------------------------------------------------------

 
FURTHER SELLER SAITH NOT.
 
 
________________________________________________
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA, FOR
THE PROPERTY OWNED BY SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED
PARTNERSHIP
 
STATE OF CALIFORNIA  )
                                                  )  ss.  
COUNTY OF __________)
 

 
On __________________, 2010 before me, _________________________________, 
Notary Public, personally appeared TODD ROBINETTE,
 

   
personally known to me, or proved to me on the basis of satisfactory evidence
           



to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.




_____________________________________
SIGNATURE OF NOTARY PUBLIC
 
(S E A L)


 
 

--------------------------------------------------------------------------------

 
EXHIBIT F


BILL OF SALE


SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
("Assignor"), in accordance with the Agreement for Sale and Purchase of Property
dated as of ____________, 2010 and in consideration of the sum of Ten Dollars
($10.00) (the sufficiency and receipt of which are hereby acknowledged), does
hereby grant, bargain, sell, convey, assign, transfer, set over and deliver
(collectively, "assign") unto ____________________, a ________________________
("Assignee"), all of the right, title and interest  of of SPI P Hill Associates,
L.P., a California limited partnership, in and to all of the furniture,
furnishings, fixtures, equipment and other tangible personal property, that is
now affixed to and/or located on the Real Property described on Exhibit A
attached hereto and used in connection with the management, operation, or repair
of that Real Property (collectively, "Personal Property").
 
TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee's heirs,
legal representatives, successors and assigns forever.


THE PERSONAL PROPERTY IS BEING ASSIGNED "AS IS", "WHERE IS", AND "WITH ALL
FAULTS" AS OF THE DATE OF THIS BILL OF SALE, WITHOUT ANY REPRESENTATION OR
WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.  ASSIGNEE IS HEREBY
ACQUIRING THE PERSONAL PROPERTY BASED SOLELY UPON ASSIGNEE'S OWN INDEPENDENT
INVESTIGATIONS AND INSPECTIONS OF THAT PROPERTY AND NOT IN RELIANCE ON ANY
INFORMATION PROVIDED BY ASSIGNOR OR ASSIGNOR'S AGENTS OR CONTRACTORS.  ASSIGNOR
HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE ANY OF THE PERSONAL PROPERTY.
ASSIGNOR SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL
OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING THE PERSONAL
PROPERTY OR ASSIGNOR'S TITLE THERETO.


IN WITNESS WHEREOF, Assignor has signed, sealed, and delivered this Bill of Sale
as of the ___ day of ____________, 2010.


Signed, sealed and delivered in the
presence of:
 
 

 
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP
    Signature: __________________________________   Print Name:
_________________________________      
Signature: __________________________________
By: __________________________________
Print Name: _________________________________
 
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
   


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of the ___ day of
________________, 2010, by and between (a) SPI P HILL ASSOCIATES, L.P., A
CALIFORNIA LIMITED PARTNERSHIP, BY AND THROUGH TODD ROBINETTE IN HIS CAPACITY AS
COURT APPOINTED RECEIVER IN  CASE NUMBER CIV MSC 09-01627, IN THE SUPERIOR COURT
OF CALIFORNIA, COUNTY OF CONTRA COSTA ("Assignor") and (b) ____________________,
a ________________________ ("Assignee").
 
WHEREAS, Assignor and Assignee entered into that certain Agreement for Sale and
Purchase of Property ("Agreement") dated as of _____________, 2010, for the sale
and purchase of certain "Property" consisting of "Real Property" (as more
particularly described in Exhibit A attached hereto), "Personal Property" and
"Intangible Property" (as more particularly described in this Assignment and
Assumption Agreement), as said terms are defined in the Agreement;


WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of the right, title and interest of SPI P Hill Associates, L.P., a
California limited partnership ("Owner") in and to the Intangible Property as
hereinafter provided; and


WHEREAS, Assignee desires to assume the duties and obligations of Owner with
respect to the Intangible Property.


NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:


1.           Assignor does hereby assign, transfer, set over and deliver unto
Assignee all of the Owner's right, title and interest, if any, in and to the
following property to the extent the same is transferable by Assignor
(collectively, "Intangible Property"):


(a)           any and all leases, tenancies, licenses and other rights of
occupancy or use of or for any portion of the Real Property or the Personal
Property (including all amendments and  renewals thereof), in effect as of the
date of this Assignment and Assumption Agreement (collectively, "Leases");


(b)            any and all service, maintenance, supply, operating, or
employment contracts or other agreements, however termed, written or oral,
affecting the use, ownership, maintenance, or operation of all or any part of
the Property (but specifically excluding any Leases and any management
agreements) in effect as of the date of this Assignment and Assumption Agreement
(collectively, "Service Contracts");


(b)           any and all licenses, permits, authorizations, certificates of
occupancy and other approvals that are in effect for the current use and
operation of the Property (collectively, "Permits");


(c)           any and all warranties, telephone exchange numbers, architectural
or engineering plans and specifications, air rights and development rights that
exist as of the date of this Assignment and Assumption Agreement and relate to
the Real Property or the Personal Property (collectively, "General
Intangibles"); and


(d)           any and all rights to the name of the improvements upon the Real
Property.


 
 

--------------------------------------------------------------------------------

 
2.           THE INTANGIBLE PROPERTY IS BEING ASSIGNED "AS IS", "WHERE IS", AND
"WITH ALL FAULTS" AS OF THE DATE OF THIS ASSIGNMENT AND ASSUMPTION AGREEMENT,
WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS
FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR
IMPLIED.  ASSIGNEE IS HEREBY ACQUIRING THE INTANGIBLE PROPERTY BASED SOLELY UPON
ASSIGNEE'S OWN INDEPENDENT INVESTIGATIONS AND INSPECTIONS OF THAT PROPERTY AND
NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY ASSIGNOR OR ASSIGNOR'S AGENTS OR
CONTRACTORS.  ASSIGNOR SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING
THE INTANGIBLE PROPERTY OR ASSIGNOR'S TITLE THERETO.


3.           Assignee hereby accepts the foregoing assignment of the Intangible
Property and hereby assumes all duties and obligations of Owner under the
Leases, Service Contracts, Permits and General Intangibles assigned
herein.  Assignee shall defend, indemnify and hold harmless Assignor from and
against any and all Claims asserted against or incurred by Assignor as a result
of any acts or omissions, from and after the date of this Assignment and
Assumption Agreement, in connection with the Leases, Service Contracts, Permits
and General Intangibles assigned herein.  "Claims" means claims, demands, causes
of action, losses, damages, liabilities, judgments, costs and expenses
(including attorneys' fees, whether suit is instituted or not).


4.           This Assignment and Assumption Agreement shall be (a) binding upon,
and inure to the benefit of, the parties to this Assignment and Assumption
Agreement and their respective heirs, legal representatives, successors and
assigns, and (b) construed in accordance with the laws of the State of
California, without regard to the application of choice of law principles.
 
IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been signed,
sealed and delivered by the parties as of the date first above written.


Signed, sealed and delivered in the
presence of:
 
 

 
SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP
    Signature: __________________________________   Print Name:
_________________________________      
Signature: __________________________________
By: __________________________________
Print Name: _________________________________
 
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
   




 
 

--------------------------------------------------------------------------------

 


 

 
_________________________________________, a
  ________________________________________    
Signature: __________________________________
By: __________________________________ Print Name:
_________________________________ Name: ________________________________  
Title: _________________________________
Signature: __________________________________  
Print Name: _________________________________
     


                                                  
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H


NOTICE TO TENANT


_____________, 2010


RE:                     3250 BUSKIRK AVENUE
PLEASANT HILL, CALIFORNIA








Dear Tenant:


Please be advised that on this date SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP, BY AND THROUGH TODD ROBINETTE IN HIS CAPACITY AS COURT
APPOINTED RECEIVER IN  CASE NUMBER CIV MSC 09-01627, IN THE SUPERIOR COURT OF
CALIFORNIA, COUNTY OF CONTRA COSTA (the "Seller"), has transferred ownership of
the property located at 3250 Buskirk Avenue, Pleasant Hill, California, to
____________________, a ________________________ (the "Buyer").  All
correspondence regarding your lease should hereafter be sent to the Buyer at
_____________________________________________.  The Buyer has assumed all
obligations of the landlord under your lease from and after the above date.  All
security deposits in the possession of the Seller have been delivered to the
Buyer.  Please send all further rental payments under the lease to the Buyer to
the address designated above for receipt of such payments, unless otherwise
directed by the Buyer.


Thank you very much for your assistance in this matter.


Very truly yours,


SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP




By: ______________________________________________
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I


NOTICE TO SERVICE CONTRACTOR


_____________, 2010


RE:                     3250 BUSKIRK AVENUE
PLEASANT HILL, CALIFORNIA






Dear Service Contractor:


Please be advised that on this date SPI P HILL ASSOCIATES, L.P., A CALIFORNIA
LIMITED PARTNERSHIP, BY AND THROUGH TODD ROBINETTE IN HIS CAPACITY AS COURT
APPOINTED RECEIVER IN  CASE NUMBER CIV MSC 09-01627, IN THE SUPERIOR COURT OF
CALIFORNIA, COUNTY OF CONTRA COSTA (the "Seller"), has transferred ownership of
the property located at 3250 Buskirk Avenue, Pleasant Hill, California, to
____________________, a ________________________ (the "Buyer").  You must look
to the Buyer, and not to the Seller, for all payments and other expenses, if
any, due under your contract for services provided after this date.  All
correspondence should be directed to the Buyer at
_________________________________________.


Very truly yours,


SPI P HILL ASSOCIATES, L.P., A CALIFORNIA LIMITED PARTNERSHIP




By: ______________________________________________
TODD ROBINETTE IN HIS CAPACITY AS COURT APPOINTED RECEIVER IN  CASE NUMBER CIV
MSC 09-01627, IN THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF CONTRA COSTA
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J


8-K AND AUDIT REQUIREMENTS


For the period of time commencing on the Execution Date and continuing through
the first anniversary of the Closing Date, Seller shall, from time to time, upon
reasonable advance notice from Buyer, provide Buyer and its representatives,
agents and employees with access to all financial and other information
pertaining to the period of Receiver’s operation of the Property, which
information is relevant and reasonably necessary, in the opinion of Buyer or its
outside third party accountants (the “Accountants”), to enable Buyer and its
Accountants to prepare financial statements in compliance with any and or all of
(a) Rule 3-14 of Regulation S-X of the Securities and Exchange Commission (the
“Commission”); (b) any other rule issued by the Commission and applicable to
Buyer; and (c) any registration statement, report or disclosure statement filed
with the Commission by, or on behalf of Buyer; provided, however, that in any
such event(s), Buyer shall reimburse Seller for those reasonable third party,
out-of-pocket costs and expenses that Seller incurs in order to comply with the
foregoing requirement.  Seller acknowledges and agrees that the following is a
representative description of the information and documentation that Buyer and
the Accountants may require in order to comply with (a), (b) and (c)
above.  Seller shall provide the following information and documentation, all
only to the extent in Receiver's possession or control, on a per-building basis,
if available (capitalized terms not defined herein shall have the meanings as
ascribed to such terms in the Agreement to which this Exhibit is attached):
 
1.  
Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;

 
2.  
Receiver's internally-prepared operating statements;

 
3.  
Access to Lease files;

 
4.  
Most currently available real estate tax bills;

 
5.  
Access to Receiver's cash receipt journal(s) and bank statements for the
Property;

 
6.  
Receiver's general ledger with respect to the Property, excluding Receiver's
proprietary accounts;

 
7.  
Receiver's schedule of expense reimbursements required under the Leases in
effect on the Closing Date;

 
8.  
Schedule of those items of repairs and maintenance performed by or at the
direction of the Receiver during the period in which Receiver operates the
Property (the “Final Fiscal Year”);

 
9.  
Schedule of those capital improvements and fixed asset additions made by or at
the direction of Receiver during the Final Fiscal Year;

 
10.  
Access to Receiver's invoices with respect to expenditures made during the Final
Fiscal Year; and

 
11.  
Access (during normal and customary business hours) to responsible personnel to
answer accounting questions.

 
 
2

--------------------------------------------------------------------------------

 
Nothing herein shall require Receiver to conduct its own audits or generate any
requested materials that are not in its possession, custody or control.
 
The provisions of the foregoing information shall be for informational purposes
only, shall not be deemed to be representations or warranties under this
Agreement, and shall not expose Seller or Receiver to any liability on account
thereof.  Upon at least twenty (20) days prior written notice and not more than
once during the one (1) year period, upon Buyer’s request, for a period of one
(1) year after Closing, Seller shall on a one (1)-time basis only, make
Receiver's books, records, existing supporting invoices and other existing
substantiating documentation that are not deemed by Receiver to be privileged,
available to Buyer for inspection, copying and audit by Buyer’s designated
accountants, at the expense of Buyer.  This obligation shall survive the Closing
for a period of one (1) year and shall not be merged with any instrument of
conveyance delivered at the Closing; provided that such obligation shall
terminate upon Receiver being dismissed by the Court.


 
 
 

 




3


--------------------------------------------------------------------------------